Crown Cork & Seal Company, Inc. EXHIBIT 99 INDEX TO FINANCIAL STATEMENTS Financial Statements Report of Independent Registered Public Accounting Firm Consolidated Statements of Operations for the years ended December 31, 2009, 2008 and 2007 2 Consolidated Balance Sheets as of December 31, 2009 and 2008 3 Consolidated Statements of Cash Flows for the years ended December 31, 2009, 2008 and 2007 4 Consolidated Statements ofEquity and Comprehensive Income/(Loss) for the years ended December 31, 2009, 2008 and 2007 5 Notes to Consolidated Financial Statements 5 Financial Statement Schedule Schedule II – Valuation and Qualifying Accounts and Reserves 37 Crown Cork & Seal Company, Inc. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Crown Holdings, Inc. and Crown Cork & Seal Company, Inc.: In our opinion, the accompanying consolidated financial statements listed in the accompanying index to Exhibit 99 present fairly, in all material respects, the financial position of Crown Cork & Seal Company, Inc. and its subsidiaries at December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. In addition, in our opinion, the financial statement schedule listed in the accompanying index to Exhibit 99 presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements. These financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit of financial statements includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note A and U to the consolidated financial statements, the Company changed the manner in which it accounts for noncontrolling (minority) interests as of January 1, 2009, and the manner in which it accounts for uncertain tax positions as of January 1, 2007, respectively. PricewaterhouseCoopers
